Citation Nr: 1232597	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-23 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Polson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's PTSD and major depression have been manifested by symptoms productive of occupational and social impairment comparable to no more than reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for PTSD with major depression have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Board finds the VCAA duty to notify was satisfied by the December 2008 notice letter sent to the Veteran.  This letter fully addressed all of the notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence could substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.

VA also has a duty to assist the Veteran in developing the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The Board finds all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the Veteran was afforded a VA examination relevant to the issue on appeal in January 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA examination obtained in this case is adequate, as it is predicated on an interview with the Veteran regarding his symptoms and complaints, his substance abuse history, his treatment, and his family and social history.  The report provides findings relevant to the criteria for an increased rating of PTSD.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Second, the RO obtained the Veteran's VA treatment records and service treatment records.  In its brief before the Board, the Veteran's representative contends a June 2009 letter from a VA physician indicated the Veteran began a PTSD Coping Skills Group and argued the records were not in the claims file.  However, the June 2009 letter offers recommendations to the Veteran for treatment options for his PTSD.  Neither the Veteran nor his representative has otherwise identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of the claim not previously obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in developing the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Evaluation

Disability evaluations are determined by the application of a schedule of ratings based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2011).  Other applicable, general policy considerations include: interpreting examination reports in light of the whole recorded history and reconciling the various reports into a consistent picture so the current rating accurately reflects the elements of the disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14 (2011).  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record bearing on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a) (2011).  

The Veteran's PTSD with major depression is currently rated 50 percent pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  Under Diagnostic Code 9411, a rating of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly-learned materials, or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances in motivation and mood; and difficulty establishing and maintaining effective work and social relationships.  Id.  

A rating of 70 percent is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals, which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (e.g., unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty adapting to stressful circumstances, including work or work-like settings; and an inability to establish and maintain effective relationships.  Id.  

A rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as: gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting one's self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; memory loss of names of close relatives, one's occupation, or one's own name.  Id.  

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the Veteran's social and work situations.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

Additionally, the Board notes the Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The Board also notes an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95, 60 Fed. Reg. 43,186 (1995). 

GAF scores ranging from 91 to 100 reflect a complete absence of symptoms and superior functioning in a wide range of activities.  GAF scores ranging from 81 to 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interest and involvement in a wide range of activities, social effectiveness, general satisfaction with life, and no more than everyday problems or concerns (e.g., an occasional argument with family members).  Scores ranging from 71 to 80 indicate symptoms, if present, are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after a family argument) and reflect no more than slight impairments in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). 

GAF scores ranging from 61 to 70 reflect the presence of some mild symptoms (e.g., depressed mood or mild insomnia) or some difficulties in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect, circumstantial speech, or occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, or frequent shoplifting) or any serious impairment to social, occupational or school functioning (e.g., no friends or unable to keep a job). 

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., at times, speech is illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed man avoids his friends, neglects his family, and is unable to work; a child frequently beats up other children, is defiant at home, and is failing at school). 

GAF scores ranging from 21 to 30 are indicative of behavior, which is considerably influenced by delusions or hallucinations or serious impairments in communication or judgment, or an inability to function in almost all areas.  Scores ranging from 11 to 20 denote some danger of hurting one's self or others (e.g., suicide attempts without clear expectations of death, frequent violence, or manic excitement), occasional failure to maintain minimal personal hygiene (e.g., smears feces), or gross impairment in communication (e.g., largely incoherent or mute). 

GAF scores ranging from 1 to 10 are assigned when the person is in persistent danger of severely hurting one's self or others (e.g., recurrent violence), there is a persistent inability to maintain minimal personal hygiene, or serious suicidal acts with a clear expectation of death.  See Diagnostic and Statistical Manual of Mental Disorders, 46-47 (4th ed. 1994); 38 C.F.R. § 4.130 (2011).

In a January 2007 VA mental health treatment plan note, it was noted the Veteran did not want PTSD treatment because of his work schedule and his lack of distress.  PTSD symptoms noted were guilt over action or inaction, avoidance of stimuli, working excessively, and hypervigilance.  The Veteran's strengths were his physical health, financial stability, good social skills, and a supportive network of friends and family.  

The Veteran's claim for an increased rating was received on September 16, 2008.  As such, the rating period for consideration on appeal is from September 15, 2007.  38 C.F.R. § 3.400 (2011).

In a January 2007 VA mental health medication management note, it was noted the Veteran was service connected for PTSD, but was not seeking treatment.  The Veteran reported he was a little more worried and down.  However, he had good hygiene, his affect was within normal range, he was fully alert and oriented, and he demonstrated adequate concentration.  He did not report delusions, preoccupations, obsessions, compulsions, phobias, or suicidal ideation.  There was no evidence of any overt psychotic symptoms or a thought disorder, nor did the Veteran report suicidal or homicidal ideation, audio or visual hallucinations, or paranoia.  

The Veteran reported difficulty tolerating the noise his granddaughters made, but he verbalized his love for them.  He also reported a pleasant visit with his ex-wife.

The Veteran reported that, in the past month, he had tried not to think about a frightening, horrible, or upsetting experience, went out of this way to avoid situations remindful of that experience, and felt constantly on guard, watchful, or easily startled.  However, he did not report any nightmares or feeling numb or detached from others, activities, or his surroundings due to the frightening, horrible, or upsetting experience.  

In a June 2008 VA mental health medication management note, the Veteran's mood was non-depressed.  The Veteran presented with good hygiene and was cooperative, not agitated, and socially appropriate.  The Veteran's affect was congruent, he was fully alert and oriented, demonstrated adequate concentration, and his memory and judgment were intact.  The Veteran did not report delusions, preoccupations, obsessions, compulsions, phobias, or suicidal or homicidal ideation.  There were no overt psychotic symptoms or evidence of a thought disorder.  The Veteran's form of thought was logical, linear, and goal directed; there were no circumstantial, tangential, or psychotic thoughts expressed.  The Veteran was a baseline suicide risk.  He was diagnosed with "depression related to pain; now resolved."  His Axis V diagnosis was an "AF" of 65.  

In September 2008, the Veteran requested reevaluation of his PTSD because he left his job due to his anger, depression, suicidal thoughts, and absenteeism.  

In January 2009, the Veteran was afforded a VA examination.  The examiner noted the Veteran "continues to have symptoms of full-blown PTSD."  The Veteran reported disturbing dreams that caused him to wake up in a cold, clammy sweat, which was happening more frequently.  He could not sleep at night, and when he wakes up, he checks the doors to ensure they are locked; he also checks on an upstairs bedroom to ensure it is secure even though he knows no one was staying in the room.  He wakes up anywhere from one to six times a night and often cannot go back to sleep.  He estimates he gets approximately four hours of sleep per night.  

The Veteran reported an incident when his son came into his room, the Veteran sensed it and turned and kicked his son into the wall.  He thought he had killed his son.  Thereafter, the Veteran put a lock on his door, and keeps his room locked because he is afraid he might hurt someone.  

The Veteran reported guilt about his service in Vietnam, and about a buddy and cousin who died in Vietnam.  He reported feeling responsible for his cousin's death and reported seeing his cousin's face through the years.  

The Veteran reported intrusive thoughts on virtually a daily basis when people talked about Vietnam, Desert Storm, or Iraq.  When the Veteran was working, he moved from the main lunchroom to a smaller maintenance lunchroom to get away from disturbing conversations.  He reported certain cues triggered memories, such as seeing a face that reminds him of someone in Vietnam or hearing a laugh.  He reported sounds are bad, such as a police firing range or breaking glass, which reminds him of a mortar.  The Veteran reported avoiding a golf course near the police firing range.  The Veteran avoids watching the news or movies about war or about Iraq, and he avoids conversations about Vietnam.   

The Veteran reported it is hard for him to get close to people, e.g., he has not remarried nor has he had girlfriends.  The Veteran reported he "did not want to put another woman what he put his wife through."  He reported he sometimes wakes up thinking about what he did to his ex-wife and cries.  He indicated that he does date women.  

The Veteran reported he avoids crowds, and his social life is primarily limited to his immediate family and a few close friends.  He goes golfing with a few people; he likes golfing because he is not in a room with people and does not see them.  He reported that, when his neighbor invites him to family events or when he attends a funeral, he stays long enough to say hello or to give his condolences and then leaves.  

When the Veteran was working, he volunteered for out of town jobs to get away from his boss, who reminded him of a First Sergeant in Vietnam and was the Veteran's primary motivation for retiring.  The Veteran reported he had to get away from his boss before something happened between them.  

The VA examiner opined the Veteran had an exaggerated startle, as shown during the golf outing near the police firing range or when the golf ball broke a window.  The Veteran startles and jumps when people come up behind him.  For example, the Veteran reported reflexively throwing a hammer at a person who startled him and hitting his brother and knocking him down a flight of stairs when his brother appeared unexpectedly.  

The examiner noted the Veteran was hypervigilant.  He practices "defensive seating," keeps his room and the front door locked, keeps the blinds closed, and keeps a .9mm within reach of his bed.  

The examiner noted the Veteran's concentration is impaired.  The Veteran reported forgetting what he was doing while engaged in a work task, forgetting where he put tools, or not knowing how to put something together after taking it apart.  He reported it takes a while to refocus on a project if he takes a break from it.  He only reads the sports section of the newspaper, but frequently has to reread a section because the information does not stay with him the first time.  The Veteran forgets the names of people he has known for quite a while.  

The Veteran reported his anger has increased and he goes off easily.  For instance, the Veteran gets angry when a project takes longer than he thinks it should or when people try to help and do not comprehend what he wants to get done.  He also gets angry if someone helping him moves a tool and he cannot find it.  The Veteran reported he does not want to hurt people when he's angry.  

The examiner opined the Veteran has some symptoms of depression.  He has variable energy, and feels disappointed about "the stuff that is going on."  When asked about fun, the Veteran shrugged his shoulders and reported he enjoys things like golf with his friends because it releases anger.  

The Veteran does not have a history of panic attacks.  With regard to hallucinations, the Veteran reported occasionally hearing sounds as if someone is in another room when the room is empty, or seeing fleeting movements in his peripheral vision that cause him to jump and turn to look.  

The Veteran reported he used to drink more heavily to numb himself, blot out memories, and sleep, but he reported his medication takes the edge off, and he does not drink as much.  He reported he talks to VA medical professionals from time to time when he is not doing well.  

The Veteran reported regularly seeing of couple of his brothers.  He was married for 27 years before divorcing.  He reported his ex-wife told him he was not as fun as he was before service, and things were not getting better.  The Veteran's youngest son and his three children live with the Veteran.  

The Veteran worked as a maintenance technician for 36 years before retiring.  He reported he liked working at his former job because he was always moving around and fixing problems in different locations.  He also enjoyed out of town jobs because he got away from his boss.  

Each day, the Veteran checks the doors to ensure they are locked, and he works on things to keep himself busy.  The Veteran does not do the shopping.  The Veteran's daughter-in-law keeps the house, except for the Veteran's room, and pays most of the bills.  The Veteran goes bowling or golfing a couple of times a week, and works on cars as a hobby.  

The examiner noted the Veteran presented with good hygiene and clean clothing.  The Veteran looked depressed and kept his eyes averted, looking down, throughout most of the interview, but made a little more eye contact during the mini mental status examination.  The Veteran sat on his hands throughout most of the interview.  The examiner noted the Veteran's mood was depressed, anxious, and guarded, and the Veteran's affect was blunted and nearly flat.  The Veteran's thought processes were linear and goal-directed.  The Veteran did not show evidence of suicidal or homicidal ideation, but there was evidence of mild hallucinations.

The examiner opined the Veteran was capable of managing his own finances and self-care.  He had some difficulties with confusion and focus while performing tasks.  The Veteran's ability to form and establish effective relationships is limited to family, a Vietnam friend, and a couple of lifelong friends, but the Veteran does not form other longstanding or intimate relationships and does not see his close friends, unless they run into one another.  The Veteran maintained his family role, although in a limited and guarded capacity, e.g., he keeps his room locked so he will not hurt anyone.  The Veteran engages in recreational pursuits in a careful manner.  He did not have difficulty with simple commands during the interview, and he does not appear to pose an imminent threat to himself or to others.  The examiner opined the prognosis for the Veteran's PTSD was guarded.  

The examiner diagnosed the Veteran with PTSD with depressive features.  The examiner noted the Veteran was previously diagnosed with alcohol dependence, but no longer met the criteria for that diagnosis.  The Veteran's stressors included chronic PTSD, retirement, divorce, lack of a vehicle, limited social support network, and he does not form or sustain close relationships.  The Veteran's GAF score was 45.  

In June 2009, the Veteran was provided with recommendations for treatment of his PTSD at a VA medical center.  

The Veteran is not entitled to an evaluation in excess of 50 percent disabling for service-connected PTSD.  The record does not indicate that manifestations of the disability at issue is productive of occupational and social impairment more comparable to deficiencies in most areas, so as to warrant the next higher evaluation, nor total occupational and social impairment so as to warrant a 100 percent rating.  See 38 C.F.R. § 4.130 (2011).  The Board acknowledges the Veteran reported he retired from his job of 36 years due to difficulty with his boss, that he has suicidal thoughts, he is hypervigilant and suffers from occasional hallucinations, his mood was depressed, and has a GAF score which indicates serious symptoms.  See Diagnostic and Statistical Manual of Mental Disorders, 47 (4th ed. 1994).  However, neither the VA treatment notes nor the January 2009 VA examination report provide evidence of suicidal or homicidal ideation from the Veteran.  The record on appeal does not reveal any evidence the Veteran's hypervigilance interferes with his routine activities.  He does not suffer from panic attacks, has good hygiene, and has social relationships with his family and a few close friends, although it is difficult for him to establish and maintain such relationships.  The Veteran was able to work for 36 years with his symptoms.  He is able to manage his own finances and his self-care.  Therefore, the Board finds the Veteran is not entitled to an evaluation in excess of 50 percent disabling for service-connected PTSD at any point during the period on appeal.  

Additionally, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321(b)(1) (2011).  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. at 115.  

The Veteran meets the criteria for an evaluation of 50 percent disabling, and no higher, for service-connected PTSD, but there are no aspects of his disability not contemplated by the schedular criteria.  The Board finds no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected disability at issue, that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  In his September 2008 claim, the Veteran requested reevaluation of his PTSD evaluation because he left his job due to anger, depression, suicidal thoughts, and absenteeism.  However, the Veteran reported numerous times he retired from his job because he did not like his boss.  The January 2009 VA examiner noted one of the Veteran's stressors was retirement, but there was no evidence of marked interference with his job related to his service-connected PTSD.  Notably, the rating schedule contemplates loss of working time due to exacerbations commensurate with the level of disability.  See 38 C.F.R. § 4.1 (2011).  See also VAOPGCPREC 5-2005, 72 Fed. Reg. 5,802 (2007).  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321(b)(1) (2011), is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran retired from his job, in large part because he did not like his boss.  However, there was no indication in the record, either from the Veteran or a VA examiner, the Veteran was "unemployable" due to his PTSD.  Accordingly, the Board concludes a claim for TDIU has not been raised.


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD with major depression is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


